Citation Nr: 9912566	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-29 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for alveolar cell carcinoma 
status post left lower lobectomy and thoracotomy alleged s a 
result of exposure to radiation and asbestos in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from November 1940 to 
September 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for service 
connection for alveolar cell carcinoma of the left lower 
lung.  


FINDINGS OF FACT

1.  The veteran was first diagnosed with alveolar cell 
carcinoma of the left lung in 1983, more than 30 years after 
his discharge from service.

2.  There is no lay or medical evidence of alveolar cell 
carcinoma of the left lung during service or within one year 
of discharge from service.

3.  There is no competent evidence of exposure to ionizing 
radiation or asbestos during service.

4.  There is no competent medical evidence that relates the 
veteran's alveolar cell carcinoma of the left lung to his 
service, including exposure to non-ionizing radiation, 
ionizing radiation, or asbestos therein.


CONCLUSION OF LAW

The claim of service connection for alveolar cell carcinoma 
of the left lung is not well grounded.  38 U.S.C.A. §§ 1112, 
1113, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged that the alveolar cell carcinoma 
diagnosed and treated in 1983 and 1984, was caused by his 
alleged exposure to either non-ionizing radiation (from 
radar), ionizing radiation (from being stationed near the 
Hanford nuclear weapons facility), or asbestos (from 
asbestos-wrapped pipes).

There is no indication in the service medical records that 
the veteran was exposed to ionizing radiation and there is no 
Record of Occupational Exposure to Ionizing Radiation (Form 
DD-1141).  Nor is there any indication that the veteran was 
exposed to asbestos during his service.  No pertinent 
abnormalities were noted on his September 1945 examination 
for separation; in fact, his lungs were noted to be normal 
and the chest x-ray negative.  The veteran's military 
occupation specialty as noted on his discharge certificate 
(DD Form 214) was communications chief.  

The veteran has indicated in written statements and testimony 
presented at a personal hearing conducted in January 1998, 
how he was exposed to large concentrated amounts of radiation 
as a radar operator and technician in service.  It is his 
belief that this exposure resulted in the lung cancer 
diagnosed in 1983.  The veteran has also indicated that his 
belief that he was exposed to asbestos in service is based on 
questioning by medical professionals after his diagnosis as 
to whether he had ever been exposed to asbestos.  The veteran 
has also indicated that he may have been exposed to ionizing 
radiation while stationed at an Air Base located near a 
nuclear weapons facility in Washington State.

VA medical records show that following an abnormal chest x-
ray in October 1983, the veteran was suspected to have a 
tumor.  He was then referred to a private medical facility 
for biopsy which confirmed diagnosis of alveolar cell 
carcinoma.  He underwent left lower lobectomy and thoracotomy 
in March 1984.  Subsequent private and VA medical records 
indicate there has been no recurrence of disease.  
Furthermore, careful review of all medical evidence of record 
revealed no clinical evidence or medical opinion of a 
relationship between the veteran's alveolar cell carcinoma 
and his prior service, to include exposure to radiation 
and/or asbestos.

Analysis

The threshold question in the veteran's appeal is whether he 
has presented evidence of a well-grounded claim.  A well- 
grounded claim is one which is plausible. If he has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  A well-grounded claim requires more than 
an allegation; the veteran must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  For a claim of service connection to be well- 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well- 
grounded, except where the evidentiary assertion is 
inherently incredible or the fact asserted is beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As a 
layperson, the veteran is not competent to establish a 
medical diagnosis or medical etiology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  To demonstrate the existence of a 
chronic disease in service or in the presumptive period, lay 
evidence will suffice if the disability is of a type as to 
which lay observation is competent to identify its existence.  
Otherwise, medical evidence is necessary.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.  The disease or injury 
must be identified and shown to be chronic during service.  
In the absence of chronicity, continuity of symptomatology 
following discharge is required.  38 C.F.R. § 3.303(b).  
Service connection may also be granted when all of the 
evidence demonstrates that a disease, first shown after 
service, was incurred in service.  38 C.F.R. § 3.303(d).

A radiation exposed veteran is one who participated in a 
radiation risk activity during service.  A radiation risk 
activity includes onsite participation in an atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki during the period from August 6, 1945 to July 1, 
1946, or internment as a prisoner of war in Japan.  38 C.F.R. 
§3.309(d)(3).

Where the following criteria are met, a claim based on 
exposure to ionizing radiation will be referred to the VA 
Under Secretary for Benefits for consideration, if the 
veteran was exposed to ionizing radiation and subsequently 
developed a radiogenic disease which first became manifest as 
follows; bone cancer within 30 years of exposure, leukemia at 
any time after exposure, posterior subscapular cataracts six 
months or more after exposure, and other radiogenic diseases 
five or more years after exposure.  38 C.F.R. § 
3.311(b)(1),(5).  Radiogenic disease has been defined to 
include lung cancer.  38 C.F.R. § 3.311(b)(2).

Additionally, the United States Court of Appeals for the 
Federal Circuit determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

The Board has first considered the claim for service 
connection on a direct basis.  Competent evidence of lung 
disease or lung injury in service is not of record, in fact 
the service medical records indicate normal lung 
examinations.  Competent evidence of lung cancer is not of 
record until 1983 when it was initially suspected prior to 
the veteran's surgery in 1984.  Finally, no competent medical 
examiner has related the alveolar cell carcinoma to service.  
Thus, the only evidence in support of the claim that lung 
cancer was related to radiation exposure and/or asbestos 
exposure was provided by the veteran's testimony and his 
other statements.  The veteran cannot provide the competent 
medical testimony necessary to provide a nexus to any 
radiation or asbestos exposure in service.  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); and if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit, 5 Vet. App. at 93; 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
For the benefit of the veteran the Board emphasizes that it 
has not discounted his testimony or statements, but that he 
lacks the competency to render opinions of a medical nature 
that can well-ground his claim; he cannot render a medical 
diagnosis unto himself nor can he link his current lung 
disorder to service.

On a presumptive basis, lung cancer was not diagnosed by a 
competent medical profession within one year after separation 
from service.  A lung condition of any type was first 
indicated in 1983, many years after service and has not been 
linked by any medical opinion to service.  Therefore, service 
connection on either a direct or presumptive basis is not 
available to the veteran.  

The Board has also considered this claim under the provisions 
of 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311 as outlined 
previously.  As for the provisions of § 3.309, the appellant 
has failed to demonstrate that he had affirmatively served in 
the area defined by the section so as to be found a 
radiation-exposed veteran.  Furthermore, lung cancer is not a 
disease entitled to presumptive service connection under this 
section.  Therefore, service connection for lung cancer due 
to radiation exposure under 38 C.F.R. § 3.309 is not 
available.  Additionally, the Board has reviewed the claim 
under the provisions of 38 C.F.R. § 3.311 as outlined 
previously.  Although lung cancer is one of the recognized 
radiogenic diseases, exposure to ionizing radiation in 
service has not been shown.  The Board notes that the RO 
requested from the veteran's branch of service, on three 
separate occasions, any available evidence of radiation 
exposure (to include DD Form 1141); in July 1997, the RO 
received a negative reply.

In this case, there is no competent evidence establishing the 
reasonable possibility of a causal connection between 
alveolar cell carcinoma and an inservice occurrence or event, 
including exposure to radiation and/or asbestos.  
Consequently, in the absence of any competent evidence of a 
nexus between a current disability and an inservice 
occurrence or event, including exposure to radiation and/or 
asbestos, the claim is not well grounded.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 
431 (1996).  Further, the veteran was adequately informed of 
the deficiencies in the evidence by the RO and the veteran 
has not identified any other competent evidence that would 
complete the application.  Thus, the Board finds that the RO 
was not under a duty to assist the veteran in developing 
facts pertinent to his claim for service connection for 
alveolar cell carcinoma prior to the submission of a well 
grounded claim.  Epps v. Gober, 126 F. 3d 1464, 1468-69 (Fed. 
Cir. 1997).


ORDER

Service connection for alveolar cell carcinoma alleged as a 
result of exposure to radiation or asbestos, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


